Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered. 
	
DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 2 recites the limitations “receiving, by a processor via an ingress assembly, a plurality of code blocks”. However, it is unclear from whom the plurality of code blocks are being received (e.g. who provides the code blocks?). Further, it is not clearly described whether the first digital bit stream are received from the same entity. 
Lines 9-10 recites “the second digital bit stream configured to be transmitted by the processor via an egress assembly”. However, it is uncertain to whom the second digital stream is configured to be transmitted. For purposes of examination, it is interpreted that the second digital stream can be transmitted to an externa device or computer system. Similarly, it is interpreted that the code blocks and first digital bit stream may be received from an external computer system.
As per claim 14, it is rejected for having similar issues as claim 1.
Claims 2-13 and 15-17, they are rejected as being dependent on rejected claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balster et al. (U.S. Pub. No. 20120033880 A1) in view of McElvain et al. (U.S. Pub. No. 20060075374 A1), and further in view of Suzuki et al. (US Pub. No. 20160057305 A1).
Balster and McElvain were cited in a previous Office Action.

As per claim 1, Balster teaches the invention substantially as claimed including a computer implemented method, comprising:
receiving, by the processor via the ingress assembly (Fig. 5, a FPGA 550 via input/output Pins 560, equiv. to ingress/egress assembly), a first digital bit stream of data to be processed by the plurality of circuits within the processor (Fig. 5 and par. 0057, by logic blocks 570-576 implemented within a field programmable gate array (FPGA); par. 0045 The stream of symbols and corresponding contexts generated by the coding passes are typically input into the arithmetic encoder task, which generates an embedded bit stream for each code block); 
in parallel, processing the first digital bit stream of data through the plurality of circuits … (par. 0065 … The field programmable gate array 550 may receive the image tile via input/output pins 560. The wavelet transform logic block 570 may cause the field programmable gate array 550 to wavelet transform the image tile data to generate a plurality of sub-band coefficients. The quantization logic block 572 may cause the field programmable gate array 550 to quantize the plurality of sub-band coefficients. The field programmable gate array 550 may also segment the plurality of quantized sub-band coefficients into a plurality of code blocks. Each code block may be encoded in parallel by an encoding logic block 574, which generates an encoded code block associated with each code block. The encoding logic block 574 may cause the field programmable gate array to generate an encoded bit stream associated with the code block);
generating, by the processor, a second digital bit stream … the second digital bit stream configured to be transmitted by the processor via an egress assembly (par. 0056 … The field programmable gate array 550 may store each bit stream in an output buffer and then transmit the encoded bit stream to the computing device 510 via input/output pin 560).

Balster does not expressly teach: generating a usage value indicative of execution of at least a first one of the plurality of circuits consuming the first digital bit stream, wherein the usage value is generated by at least a second one of plurality of circuits; and generating, by the processor, a second digital bit stream indicative of the usage value, the second digital bit stream configured to be transmitted by the processor via an egress assembly.
However, McElvain teaches: 
generating a usage value indicative of execution of at least a first one of the plurality of circuits (Fig 5, IP Blocks 510A-510I) consuming the first digital bit stream, wherein the usage value is generated by at least a second one of plurality of circuits; and generating, by the processor, a second digital bit stream indicative of the usage value, the second digital bit stream configured to be transmitted by the processor via an egress assembly (par. 0046, The clock circuit 525 may store a new value (e.g., a count [usage value] of how many times a particular hardware sub-design has been executed, or the current date/time, etc.); par. 0048 … memory within an external hardware device having a trusted host identifier 545 may include all of the embodiments discussed for the clock circuit 525 as discussed above. Thus, usage data may be transmitted to external hardware device since the values may need to be evaluated by external device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster to include the method of generating a count of how many times particular hardware sub-designs have been executed as set forth by McElvain because the ability to generate and store a count of how many times hardware sub-designs of a FPGA have been executed would allow for determining a cost of executing streams of data.
Blaster and McElvain does not expressly teach: receiving, by a processor via an ingress assembly, a plurality of code blocks; generating a plurality of circuits within the processor using the plurality of code blocks.
However, Suzuki teaches: 
receiving, by a processor via an ingress assembly, a plurality of code blocks; generating a plurality of circuits within the processor using the plurality of code blocks (par. 0057 As described above, a plurality of logic circuits are generated by arranging blocks, which include a wiring line for which an amperage is large, at locations different to each other in the FPGA 140; par. 0058 Based on configuration information for each logic circuit thus obtained, configuration data for configuration within the FPGA is created by the EDA tool. Thereby, it is possible to generate a plurality of items of configuration data for configuration of logic circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster and McElvain by incorporating the method of generating logical circuits as set forth by Suzuki because it would provide for generating logic circuits within the FPGA circuit, at least based on obtaining configuration data, to process bit streams. 

As per claim 2, Blaster teaches wherein the processor is a field programmable gate array (FPGA) (par. 0056; Fig. 5 field programmable gate array FPGA 550).

As per claim 7, McElvain further teaches wherein the usage value is indicative of a number of times that the first one of the plurality of circuits was executed (par. 0046, … may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 9, McElvain teaches wherein the usage value comprises a usage count or a usage rate (par. 0046 The clock circuit 525 may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 10, Balster teaches wherein the ingress assembly and the egress assembly are generated by the plurality of code blocks previously provided to the processor (Fig. 5 and par. 0057 … the field programmable gate array 550 may comprise input/output pins 560, equiv. to ingress/egress assembly).

As per claim 11, Balster, McElvain, and Suzuki teaches the limitations of claim 1. Balster further teaches: receiving, by the processor via the ingress assembly (Fig. 5, a FPGA 550 via input/output Pins 560, equiv. to ingress/egress assembly), a third digital bit stream of data to be processed by the second plurality of circuits within the processor(Fig. 5 and par. 0057, by logic blocks 570-576 implemented within a field programmable gate array (FPGA); par. 0045 The stream of symbols and corresponding contexts generated by the coding passes are typically input into the arithmetic encoder task, which generates an embedded bit stream for each code block);  
in parallel, processing the third digital bit stream of data through the second plurality of circuits … (par. 0065 … The field programmable gate array 550 may receive the image tile via input/output pins 560. The wavelet transform logic block 570 may cause the field programmable gate array 550 to wavelet transform the image tile data to generate a plurality of sub-band coefficients. The quantization logic block 572 may cause the field programmable gate array 550 to quantize the plurality of sub-band coefficients. The field programmable gate array 550 may also segment the plurality of quantized sub-band coefficients into a plurality of code blocks. Each code block may be encoded in parallel by an encoding logic block 574, which generates an encoded code block associated with each code block. The encoding logic block 574 may cause the field programmable gate array to generate an encoded bit stream associated with the code block);
generating, by the processor, a fourth digital bit stream … the fourth digital bit stream configured to be transmitted via the egress assembly (par. 0056 … The field programmable gate array 550 may store each bit stream in an output buffer and then transmit the encoded bit stream to the computing device 510 via input/output pin 560).
McElvain further teaches: generating a second usage value indicative of execution of at least one of the second plurality of circuits (Fig 5, IP Blocks 510A-510I) consuming the third digital bit stream, wherein the usage value generated as a result of the at least one of the plurality of circuits consuming the first digital bit stream is a first usage value (par. 0046, The clock circuit 525 may store a new value (e.g., a count [usage value] of how many times a particular hardware sub-design has been executed, or the current date/time, etc.); par. 0048 … memory within an external hardware device having a trusted host identifier 545 may include all of the embodiments discussed for the clock circuit 525 as discussed above. Thus, usage data may be transmitted to external hardware device since the values may need to be evaluated by external device).
Suzuki further teaches: receiving, by the processor via the ingress assembly, a second plurality of code blocks; generating the second plurality circuits using second plurality of code blocks (par. 0057 As described above, a plurality of logic circuits are generated by arranging blocks, which include a wiring line for which an amperage is large, at locations different to each other in the FPGA 140; par. 0058 Based on configuration information for each logic circuit thus obtained, configuration data for configuration within the FPGA is created by the EDA tool. Thereby, it is possible to generate a plurality of items of configuration data for configuration of logic circuits).

As per claim 12, McElvain teaches wherein generating the second usage value is conducted by one or more metering circuits on the processor (par. 0046, The clock circuit 525 may store a new value e.g., a count of how many times a particular hardware sub-design has been executed [usage value]; par. 0030 … IP blocks 210A-210I may be hardware sub-designs that have been provided by a third party IP block owner)

As per claim 13, McElvain wherein the usage value and the second usage value comprises a usage count or a usage rate, and wherein the usage value and the second usage value are indicative of at least one of a time interval, a number of times that one of the plurality of circuits was executed, or an aggregation of execution of one or more of the plurality of circuits (par. 0046, The clock circuit 525 may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.))

As per claim 14, it is a computer implemented method having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1.

As per claim 15, it is a computer implemented method having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

As per claim 16, McElvain teaches wherein the usage value comprises a usage count or a usage rate, and wherein the usage value is indicative of at least one of a time interval, a number of times that one of the plurality of circuits was executed, or an aggregation of execution of one or more of the plurality of circuits (par. 0046, The clock circuit 525 may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 17, McElvain teaches wherein the second one of the plurality of circuits generating the usage value is metering circuits on the processor (par. 0046, count of how many times a particular hardware sub-design has been executed is generated by a clock circuit 525).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain and Suzuki as applied to claim 1, and further in view of Battyani et al. (U.S. Pub. No. 20130226764 A1). 
Battyani was cited in a previous Office Action.

As per claim 3, Balster, McElvain and Suzuki teaches the limitations of claim 1. McElvain further teaches generation of the usage values are conducted deterministically (par. 0046 “clock circuit” generates a count of how many times a particular hardware sub-design has been executed. That is, usage value is determined based on actual number of times the hardware is executed or a current time value which are deterministic). 
Balster, McElvain and Suzuki does not expressly teach wherein processing the first digital bit stream with the plurality of circuits … conducted deterministically.
However, Battyani teaches wherein processing the digital bit stream with the plurality of circuits … deterministically (par. 0066, the FPGA is configured processes any data source deterministically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster, McElvain and Suzuki to incorporate the method of processing source data deterministically as set forth by Battyani as this would enable such system to ensure fair and deterministic processing of data and deliver deterministic results. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain and Suzuki as applied to claim 1, and further in view of Sirota et al. (U.S. Patent No. 8,321,558 B1).
Sirota was cited in a previous Office Action.

As per claim 4, Balster, McElvain and Suzuki teaches the limitations of claim 1. Balster, McElvain and Suzuki does not expressly teach: aggregating a plurality of usage values.
However, Sirota teaches aggregating a plurality of usage values (col. 2, lines 24-25 … determining the aggregate usage of one or more types of computing resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster, McElvain and Suzuki to include the method aggregating usage of compute resources across multiple compute nodes as set forth by Sirota because it would provide determining an aggregate of usages of the IP block/circuits of the FPGA, in order to determine the total usage value of circuits of the FPGA.

As per claim 8, Sirota further teaches wherein the usage value is indicative of an aggregation of execution of one or more of the plurality of circuits (col. 2, lines 24-25 … determining the aggregate usage of one or more types of computing resources; col. 27, lines 60-61, FPGAs).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain and Suzuki as applied to claim 1, and further in view of Fine et al. (U.S. Pub. No. 20150301570 A1).
Fine was cited in a previous Office Action.

As per claim 5, Balster, McElvain and Suzuki teaches the limitations of claim 1. Balster, McElvain and Suzuki does not expressly teach wherein generating the usage value is conducted by one or more metering circuits on the processor.
However, Fine teaches wherein generating the usage value is conducted by one or more metering circuits on the processor (par. 0067 a sensor on an FPGA measures usage of voltages as activity information associated with the FPGA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster, McElvain and Suzuki by incorporating a measuring circuit on an FPGA as set forth by Fine because it would enable for measuring the usage of voltages by FPGAs in such system, with predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain and Suzuki as applied to claim 1, and further in view of Katsumata et al. (U.S. Pub. No. US 20120096455 A1).
11.	Katsumata was cited in a previous Office Action.

As per claim 6, Balster, McElvain and Suzuki teaches the limitations of claim 1. Balster, McElvain and Suzuki does not expressly teach wherein the usage value is indicative of a time interval.
However, Katsumata teaches wherein the usage value is indicative of a time interval (para. 0172 … the usage management unit executes Information collection at predetermined time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster, McElvain and Suzuki by include usage management unit as set forth by Katsumata because it would provide for collecting usage information at predetermined time intervals.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
(1) The applicant argues in page 2 for claim 1 that “Applicant again maintains that Balster et al. simply describes and discloses the prior art concept of utilizing FPGA circuits in conjunction with processors to carry out specific functions. As shown in FIGS. 1 and 5 of Blaster et al., the image processing device 10 or computing device 510 requires the use of an internal processor 32, 532. The disclosed processor of Balster et al. is configured to receive and execute computer readable code instructions, such as those stored in a memory component” … Balster et al. discloses the use of a field programmable gate array 550 to carry out certain functions, but still requires the coordination of computing device 510 (which again, includes a processor 532).
As per point 1, the examiner respectfully disagrees. Indeed, Baltster discloses, in Fig. 5, an image processing system comprising a computing device 510 configured to communicate with a field programmable gate array (FPGA) 550. However, the FPGA does not require use of a processor to perform functions on data. Instead Baslter, par. 0065, teaches that the field programmable gate array 550 may receive the image tile via input/output pins 560 [ingress/egress assembly], and uses logic blocks 570-576 [circuits] implemented within the field programmable gate array to perform processing of the data/tiles received from the computing device 510. Basters further teaches that the FPGA 550 is configured to transmit encoded bit stream to the computing device 510. Additionally, in regards to arguments that “Balster et al. simply describes and discloses the prior art concept of utilizing FPGA circuits in conjunction with processors to carry out specific functions”, it is noted that the claim language does not describe nor require utilizing FPGA circuits without coordination with a processor. Therefore, applicant’s arguments are not persuasive.

 (2) The applicant argues in page 3 for claim 1 that “Significantly, Balster et al. does not disclose the ability of the FPGA 550 to generate circuits”.
As per point 2, the examiner respectfully submits that while Balster does not expressly describe generating circuits based on received code blocks, Balster reasonably discloses a plurality of logic blocks 570-576 [circuits] being implemented within the field programmable gate array FPGA 550 to perform processing on data. However, new prior art Suzuki discloses, par. 0057, that a plurality of logic circuits are generated by arranging blocks … in the FPGA 140; Further, par. 0058, Based on configuration information for each logic circuit thus obtained, configuration data for configuration within the FPGA is created by the EDA tool. Thereby, it is possible to generate a plurality of items of configuration data for configuration of logic circuits. That is, it provides for generating logic circuits based on obtained configuration data. Therefore, applicant’s arguments are unpersuasive.

(3) The applicant appears to argue in page 3 for claim 1 that McElvain does not teach generating a usage value indicative of execution of at least a first one of the plurality of circuits consuming the first digital bit stream.
As per point 3, the examiner respectfully disagrees with applicant’s assertion. For example, par. 0046, describes that the clock circuit 525 may store a new value (e.g., a count [usage value] of how many times a particular hardware sub-design has been executed, which is interpreted as being equiv. to generating bit stream indicative of a usage value. 

(4) The applicant appears to argue in page 4 for claim 3 that Battyani does not teach wherein processing the first digital bit stream with the plurality of circuits … are conducted deterministically”. 
As per point 4, the examiner respectfully disagrees. Battyani, par. 0066, clearly discloses an FPGA capable of processing any data source deterministically. Thus, applicant’s arguments are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195